Citation Nr: 1642449	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  05-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, undifferentiated type, currently evaluated as 50 percent disabling, to include the issue of a rating in excess of 30 percent prior to February 2011, and a rating in excess of 10 percent prior to August 2003.  

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel





INTRODUCTION

The veteran served on active duty from January 1960 to April 1962.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2009, the Board remanded the appeal for further development, at which time a claim for entitlement to service connection for tinnitus was also included.  In a July 2014 rating decision, the RO granted service connection for tinnitus.  As this constitutes a full grant of the benefits sought on appeal, that claim is no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Board notes that in the January 2009 decision, a claim of entitlement to a total disability rating based on service-connected disabilities (TDIU) was remanded for the issuance of a statement of the case, pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in August 2013; however, the Veteran did not perfect an appeal with respect to that issue.  In fact, he limited his September 2013 VA Form 9 substantive appeal to bilateral hearing loss.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.  Thus, the claim of TDIU is not before the Board.

As explained in the January 2009 decision, the Veteran's increased rating claim for schizophrenia has been pending since March 1973, and staged ratings have been assigned throughout the appeal period-10 percent prior to August 11, 2003, 30 percent from August 11, 2003, to February 1, 2011, and 50 percent from February 2, 2011 (assigned in August 2013 by the RO).  The Veteran has not expressed satisfaction with the ratings assigned for any of the periods on appeal; therefore, each stage remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In connection with the Veteran's increased rating claim for schizophrenia, he was scheduled for a Travel Board hearing in April 2007; however, he failed to appear for such hearing.  He later requested a Travel Board hearing in connection with his bilateral hearing loss claim.  See June 2014 VA Form 9.  However, in December 2015, the Veteran withdrew his request.

The issue of entitlement to an increased rating for schizophrenia, undifferentiated type, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss was not present in service, manifested within one year of the Veteran's discharge from service, or shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2006 letter, sent prior to the issuance of the November 2006 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2006 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service VA medical records were reviewed by both the AOJ and the Board in connection with the Veteran's claim.  He has not identified any additional, relevant records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Board notes that the January 2009 remand of the Veteran's bilateral hearing loss claim for the issuance of a statement of the case pursuant to Manlicon, supra, was in error as a statement of the case was issued in August 2007, and the Veteran subsequently perfected an appeal of such issue in October 2007.  In response to the Board remand, the AOJ issued a supplemental statement of the case in August 2013, to which the Veteran again filed a substantive appeal in September 2013.  Given the nature of such remand, the Board finds full compliance with the January 2009 remand directives with respect to the claim decided herein.

The Veteran underwent a VA audiological examination in September 2006, during which the examiner provided a speculative nexus opinion, discussed further herein.  Accordingly, such examination report is unsuitable for adjudication purposes.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  In August 2010, the Veteran was scheduled for another VA audiological examination, however he declined such examination, stating that the audiological testing causes hearing loss for him.  Thus, no VA examination was performed.  The Board notes that the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Claimants who fail to cooperate during VA examinations subject themselves to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (citing 38 C.F.R. § 3.655 (a) (2015)).  The Board notes that the Veteran subsequently submitted a private audiological examination, dated November 2013; however these were without a nexus opinion.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  Therefore, the Board will proceed to the merits of the claim.  




II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran seeks service connection for bilateral hearing loss, which he attributes to in-service noise exposure from jet engines while working as a mechanic and truck driver on the flight line.

The Board acknowledges the Veteran's in-service noise exposure coincident with his duties, and, as discussed below, he meets the criteria for current bilateral hearing loss.  Accordingly, the discussion below focuses on whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.

Service treatment records include a January 1960 enlistment examination report, in which clinical evaluation of the Veteran's ears was normal and he denied having symptoms of running ears, hearing loss, or any ear trouble.  Audiometry testing was not performed, but a whisper test showed 15/15 hearing, bilaterally.

In April 1960, the Veteran complained of pain in his right ear; ear wax was removed and he was treated for a right ear infection.

In August 1960, the Veteran underwent audiological testing.  The Board has acknowledged that service department records dated prior to November 1, 1967, are presumed to use the ASA standard, rather than the current ISO standard.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  When converted, the Veteran's results are as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
15
30
RIGHT
20
15
15
15
35

A separation examination is not of record, and service treatment records contain no further pertinent notes related to the claim.
 
Post-service, there is no evidence of treatment or complaints of hearing loss for many years.  In November 1971, a VA examiner checked a box indicating that hearing loss was not noted.  In May 2005, the Veteran reported to a VA clinician that he had suffered from hearing loss for the past 15 years.  The September 2006 VA examination reflects the first documented diagnosis of bilateral hearing loss for the Veteran.  As noted above, the Veteran declined the August 2010 VA audiological examination.  He later submitted a November 2013 private audiogram documenting bilateral hearing loss but which did not provide an etiological opinion.

Based on the above, the Board finds that the evidence does not support an award of service connection for bilateral hearing loss.

Here, as a diagnosis of hearing loss was not shown until September 2006, the Veteran is precluded from a finding of presumptive service connection since bilateral hearing loss did not manifest to a compensable degree within one year of service discharge.  Furthermore, to the extent that the Veteran has alleged a continuity of bilateral hearing loss since military service, the Board finds that such statements are inconsistent with the evidence of record, to include the November 1971 examiner's indication that hearing loss was not noted and the Veteran's statement in 2005 that he had suffered from hearing loss for the past 15 years, or, since 1990.  Therefore, the Board accords the Veteran's current statements regarding a continuity of hearing loss symptomatology since service to be inconsistent with the contemporaneous evidence of record as well as his service treatment records, which show no complaints of bilateral hearing loss.  Therefore, the Board finds such statements to be not credible.  Moreover, the clinical evidence of record fails to show that hearing loss manifested before 2006, over 40 years after service.  Consequently, service connection for bilateral hearing loss on a presumptive basis, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Direct service connection has also not been demonstrated.  While the Veteran had some bilateral hearing impairment during service at the 4000 Hertz range, such does not amount to a disability as defined by VA standards.  Additionally, there is no adequate nexus opinion of record which relates the Veteran's bilateral hearing loss to service.  The October 2006 VA examiner stated that, while it was possible that the Veteran's hearing loss was incurred in service, his history of in-service and post-service noise exposure made it not possible to determine the etiology of his hearing loss without speculation.  Such opinion is too speculative to be accorded any probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33   (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  The Veteran declined the August 2010 VA audiological examination, and there are not any other nexus opinions of record.

The Board has also considered the Veteran's lay assertions as to the etiology of his bilateral hearing loss, but finds that such an opinion is beyond his competence as a lay person and are not consistent with the objective evidence of record, which does not establish continuity and chronicity of bilateral hearing loss since service or a nexus between currently manifested hearing loss and acoustic trauma sustained in service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Specifically, the question of causation, or the relationship between the Veteran's in-service noise exposure and his current hearing loss, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  Id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

A remand is required to afford the Veteran a current psychiatric examination.  He was last afforded a VA psychiatric examination in February 2011, over five and a half years ago.  The Veteran's representative has argued that the Veteran must undergo an examination employing the DSM-5 criteria in order to fairly assess his psychiatric disorder.  See September 2016 Informal Hearing Presentation.  However, as the Veteran's increased rating claim was originally certified to the Board prior to August 4, 2014, DSM-5 is not applicable to this case.  See 79 Fed. Reg. 45,093, 45,094  (Aug. 4, 2014).

Nevertheless, to the extent that the Veteran's representative has indicated that the Veteran's examination is too remote too reflect his current psychiatric state and cannot be used to fairly adjudicate his claim, the Board finds that a more contemporaneous examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected schizophrenia.  The examiner must review the claims file and must note that review in the report.  Any testing deemed necessary should be accomplished. 

2.  Then, readjudicate the claim.  The RO should make clear the 3 iterations of the diagnostic code and regulations applicable to this case, (i.e., from March 1973 to February 2, 1988; from February 3, 1988 to November 6, 1996; and from November 7, 1996 to the present) and reflect consideration of them.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


